PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/928,119
Filing Date: 22 Mar 2018
Appellant(s): NEC Laboratories Europe GmbH



__________________
Erik R. Swanson, Reg. No. 40,833
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 29, 2022 (hereinafter “Brief”).
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 03, 2022 (hereafter, “Office action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appeal claims.
Claims 1, 3, 10, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saur et al. (US 20180145836 A1, “Saur”) in view of Yang et al. (US 20150287026 A1, “Yang”).
Claims 5, 6, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saur et al. (US 20180145836 A1, “Saur”) in view of Yang et al. (US 20150287026 A1, “Yang”) further in view of Paul Harry Gleichauf (US 20180109541 A1, “Gleichauf”).

(2) Response to Argument
With respect to Claim Rejections - 35 USC § 103
Initially, the Examiner notes that independent claim 10 recites claim limitations similar in scope to independent claim 1. Accordingly, Independent claim 10 fall or stand together with claim 1. Accordingly, claim 1 is selected as a representative claim.

35 USC § 103 rejection on claims 1, 3, 10, 11 and 16-18
The Appellant argues (see pages 8-9 of the Brief): 
It is respectfully submitted that Saur and Yang, alone or in combination, fail to disclose or suggest all of the features of independent claim 1. For example, the proposed combination does not disclose (or suggest) the features related to a first node receiving attestation data and determining whether the second node executed the trusted verification application to generate the verification data.
The Office contends that Saur discloses the claimed features of “determining, by the first node according to the attestation data, whether the second node executed the trusted verification application to generate the verification data.” See Final Office Action’, at pages 9-10 (quoting text from paragraph [0067] of Saur). Appellant respectfully submits, however, that while Saur discusses a validator node validating a transaction message received from a transactor (see, e.g., Saur, at paragraph [0036]), nowhere does it appear that Saur discloses that another node receives attestation data that is then evaluated to determine that the first node generated verification data with a trusted verification application—before integrating that same verification data into the distributed ledger. In contrast, the claimed invention has a first node determine whether a second node has truly and honestly verified the information contained in a given transaction—using remote attestation to check that the verification data was generated in a trusted verification application—before the first node executes the consensus protocol to incorporate the verification data and the transaction into the distributed ledger. This relates to the separation of validation and block computation discussed above.
Moreover, it is respectfully submitted that the text from Saur specifically quoted by the Office as allegedly disclosing the above-described feature does not disclose at least determining whether the second node executed the trusted verification application to generate the verification data, as required by claim 1. While the quoted language does discuss using remote attestation, it does so only for determining whether a node identifier belongs to a node with a trusted processor.’ There is no mention of determining whether a trusted verification application generated the verification data, as the claim requires.”

In response, the Examiner respectfully disagrees.
Saur discloses:
receiving, by the first node, attestation data corresponding to the second node (Saur [0067], the Examiner considers the attestation data to be a node identifier (e.g., originator IDs) (Saur [0067], “Those operations comprise (a) receiving a block record from a second validation node, wherein the block record comprises a digital signature for the block record, and (b) in response to receiving the block record, automatically obtaining a node identifier for the second validation node, based on the digital signature for the block record.”), (see paragraph(s) [0067] and [0045]-[0048] and Fig. 1 and Fig. 4 and related text);
Furthermore, Saur clearly discloses, receiving, by the first node, attestation data corresponding to the second node. For example, an automated method to verify a block record for a digital ledger involves a first validation node (FVN) (i.e., validator 20) which receives a block record from a second validation node (SVN) (i.e., validator 80). The block record comprises a digital signature for the block record. In response to receiving the block record, the FVN automatically obtains a node identifier for the SVN, based on the digital signature for the block record. See abstract and Fig. 1 and Fig. 4.
Fig. 1:

    PNG
    media_image2.png
    2975
    1960
    media_image2.png
    Greyscale

Fig. 4

    PNG
    media_image3.png
    2958
    1916
    media_image3.png
    Greyscale


determining, by the first node according to the attestation data, whether the second node executed the trusted verification application to generate the verification data (Saur [0067], “…Those operations further comprises (a) using the node identifier for the second validation node to determine whether the second validation node belongs to a validation group that comprises the first validation node, (b) using an attestation service of a remote attestation node to determine whether the node identifier for the second validation node belongs to a node with a trusted processor, and (c) using the digital signature for the block record to determine whether the digital signature was created with a private key that corresponds to the node identifier for the second validation node. In addition, those operations comprises accepting the block record as valid only if the first validation node determines that (a) the second validation node belongs to a validation group that comprises the first validation node, (b) the node identifier for the second validation node belongs to a node with a trusted processor, and (c) the digital signature for the block record was created with a private key that corresponds to the node identifier for the second validation node.”), (see abstract and paragraph(s) [0067] and [0045]-[0048] and Fig. 1 and Fig. 4 and related text);
Furthermore, Saur clearly discloses, first validation node determines according to the attestation data, whether the second node executed the trusted verification application to generate the verification data. For example, first validation node,  accepting the block record as valid only if the first validation node determines that (a) the second validation node belongs to a validation group that comprises the first validation node, (b) the node identifier for the second validation node belongs to a node with a trusted processor (), and (c) the digital signature for the block record was created with a private key that corresponds to the node identifier for the second validation node. Furthermore, determine whether the node identifier for the second validation node belongs to a node with a processor that has features comprising (a) support for a trusted execution environment (TEE) that prevents software outside of the TEE from accessing data in the TEE, (b) technology to generate at least one secure private key (SPK) based on a root key in the processor, and (c) technology to prevent the root key from ever being exposed outside of the processor (see abstract and paragraph(s) [0067]-[0068] and [0045]-[0048] and Fig. 1 and Fig. 4 and related text).
Claim interpretation: “The verification code, according to some embodiments, is a trusted application. Different DL nodes may then attest each other using a remote attestation process. For example, in some embodiments, verifier 604 and miner 608 attest each other as illustrated in FIG. 6. Here, the enclave 606 of verifier 604 to be attested communicates to a service 610 to prove its identity and that it is running a trusted application (referring back to FIG. 2, the service 610 may be implemented at node 230)” see originally-filed specification paragraph [0083].

Appellant further argues (see pages 8-9 of the Brief):
Accordingly, Saur does not disclose the above-discussed features of claim 1. Nor, it is respectfully submitted, does Saur suggest these features. It is further respectfully submitted that Yang fails to cure the above-described deficiencies of Saur. For example, in contrast the claimed invention, Yang does not appear to be related to remote attestation or trusted applications. See Yang, generally… 
Because the combination of Saur and Yang fails to disclose or suggest at least the above-recited discussed of independent claims 1 and 10, the combination of Saur and Yang cannot render claims 1 and 10, or any of their dependent claims 3, 7, 11, and 16—18, obvious. Accordingly, withdrawal of the rejection of claims 1, 3, 7, 10, 11, and 16-18 under 35 U.S.C. § 103 based on Saur in combination with Yang is respectfully requested.”

In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case,  the Examiner did not relay on Yang to teach  remote attestation or trusted applications. The Examiner relied on Saur to teach remote attestation or trusted applications as shown above.

Appellant further argues (see pages 8-9 of the Brief):
General Lack of Providing A Well-Reasoned Explanation of Obviousness
Additionally, Appellant respectfully submits that the Office has failed to set forth a prima facie case that any claim is obvious. The Office has the burden to explicitly articulate its findings and reasoning, including plainly setting out how the cited references disclose a particular claim element and how and why a skilled artisan would have combined the cited references to arrive at the claimed invention with a reasonable expectation of success. See in re Nuvasive, 842 F.3d 1375, 1382 (Fed. Cir. 2016) (a prima facie case requires providing “a rational connection between the facts found and the choice made.”); see also in re Stepan Co., 868 F.3d 1342, 1346 (Fed. Cir. 2017) (‘The [Patent Office] must make findings of relevant facts, and present its reasoning in sufficient detail”).
For a majority of the claim elements in claims 1 and 10, and for every element of claims 3, 11, 16, 17, and 18, the Office Action has not established a rational basis for concluding that the relevant features are disclosed in one or more of the cited references. The Office Action repeatedly merely appends a string of citations to the end of a paragraph of the claim, with no reasoning or association of particular aspects of the disclosure referenced in the citations to a particular claim feature within the quoted paragraph. As such, Appellant cannot reasonably determine what aspect of a particular reference is alleged to correspond to a specific claim feature. In other words, Appellant is not put on notice as to the rationale behind the rejection and cannot adequately determine whether such basis is proper…
Because reasons for the rejections were not clearly articulated in the Office Action, it is respectfully submitted that the rejections are improper and must be withdrawn.

In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

In this case, the Examiner respectfully disagrees. The Examiner notes, the Appellant failed to argue specific claim limitation. Therefore, the Examiner cannot reasonably determine which specific claim limitation the Appellant is arguing or referring to.
Furthermore, the Examiner notes, there is no requirement for explaining each string citation to a particular prior art reference. However, the Examiner clearly established a rational basis for concluding that the relevant features are disclosed in one or more of the cited references as shown in the Office action. For example,

Regarding claim 3: Saur and Yang, discloses as shown in the Office action.
Saur further discloses: The method according to claim 1, wherein the digital signature comprise Software Guard Extensions (SGX) digital signature (Saur [0018], “Security technology 52 in processor 22 enables processor 22 to establish TEE 56 in RAM 24. TEE 56 prevents processes or other execution entities outside of TEE 56 from accessing the information within TEE 56. For example, security technology 52 may include specialized instructions to create and utilize TEE 56. For instance, to create and utilize a TEE, a device may use the technology provided by Intel Corporation under the name or trademark “Intel Software Guard Extensions” or “Intel SGX,” or the technology provided by ARM Ltd. under the name or trademark “ARM TrustZone.” In the embodiment of FIG. 1, validator 20 protects the data in TEE 56 from being accessed or modified by any software or other components outside of TEE 56, including software operating at the OS level.”), (See paragraphs [0018]-[0019] and Fig. 1 and related text).
Furthermore, the Examiner, cited paragraphs [0018]-[0019] and Fig. 1 and related text to teach this limitation. As shown, the paragraphs [0018]-[0019] clearly discloses the digital signature comprise Software Guard Extensions (SGX) digital signature.

Regarding claim 11: Saur and Yang, discloses as shown in the Office action.
Saur further discloses: The blockchain node according to claim 10, wherein the one or more processors, alone or in combination, are further configured to provide performance of the following steps as part of evaluating the verification data:
receiving, by the first node, attestation data corresponding to the second node (see paragraph(s) [0045]-[0046] and Fig. 1 and related text);
determining, by the first node according to the attestation data, whether the second node executed the trusted verification application to generate the verification data (Saur [0067], “When the instructions are executed by the processor, the instructions enable the device to operate as a first validation node by performing various operations. Those operations comprise (a) receiving a block record from a second validation node, wherein the block record comprises a digital signature for the block record, and (b) in response to receiving the block record, automatically obtaining a node identifier for the second validation node, based on the digital signature for the block record. Those operations further comprises (a) using the node identifier for the second validation node to determine whether the second validation node belongs to a validation group that comprises the first validation node, (b) using an attestation service of a remote attestation node to determine whether the node identifier for the second validation node belongs to a node with a trusted processor, and (c) using the digital signature for the block record to determine whether the digital signature was created with a private key that corresponds to the node identifier for the second validation node. In addition, those operations comprises accepting the block record as valid only if the first validation node determines that (a) the second validation node belongs to a validation group that comprises the first validation node, (b) the node identifier for the second validation node belongs to a node with a trusted processor, and (c) the digital signature for the block record was created with a private key that corresponds to the node identifier for the second validation node.”) (see abstract and paragraph(s) [0045], [0047] and [0048] and Fig. 1 and Fig. 4 and related text);
Furthermore, the Examiner, cited paragraphs and Fig. 1 and related text to teach this limitation. As shown, the paragraphs clearly disclose, first validation node determines according to the attestation data, whether the second node executed the trusted verification application to generate the verification data.
based on determining that the second node executed the trusted verification application to generate the verification data, determining that the verification data is trustworthy (see abstract and paragraph(s) [0045], [0047] and [0048] and Fig. 1 and Fig. 4 and related text); and
adding, by the first node, a public key corresponding to the digital signature of the second node to a whitelist based on the first node having determined that the second node is executing the trusted verification application (see paragraph(s) [0045] and [0032] and Fig. 3 and related text).

Regarding claim 16: Saur and Yang, discloses as shown in the Office action.
Saur further discloses: The method according to claim 1, wherein the secure enclave is a trusted execution environment (Saur [0017], “Validator 20 also includes random access memory (RAM) 24 in communication with processor 22. Validator 20 may also include other components in communication with processor 22, such as mass storage 28, nonvolatile memory (NVM) 26, and at least one communication port (CP) 29. Validator 20 also includes a validator application 32 that validator 20 copies from mass storage 28 into RAM 24 for execution. In particular, as described in greater detail below, validator 20 may execute some parts of validator application 32 in a trusted execution environment (TEE) 56.”), (see paragraph(s) [0017]-[0018]).
Furthermore, the Examiner, cited paragraphs [0017]-[0018] to teach this limitation. As shown, the paragraphs [0017]-[0018] clearly discloses secure enclave is a trusted execution environment.

Regarding claim 17: Saur and Yang, discloses as shown in the Office action.
Saur further discloses: The method according to claim 1, wherein the first node is a mining node configured to execute the entire consensus protocol and […] (See paragraphs [0004], [0053]-[0054], [0058], [0060]-[0062] and Fig. 5, Fig. 6 and Fig. 2 and related text).

Saur does not specifically disclose, the second node is a verifier node which is not configured to execute the entire consensus protocol.
However, Yang discloses: the second node is a verifier node which is not configured to execute the entire consensus protocol (Yang [0022], “Each authentication factor server independently authenticates the user before authorizing the financial transaction with a digital signature generated based on their respective private keys 211.” [0023], “In various embodiments, the authenticator manager 208 can select the engagement set of the authentication factor servers based on the types of the authentication mechanism used. For example, the authenticator manager 208 can ensure that at least two categories (e.g., the knowledge-based category, the possession-based category, or the inherence-based category) of the authentication mechanisms are used.”), (See paragraphs [0022]-[0023], [0030] and [0055] and Fig. 5, Fig. 6 and Fig. 2 and related text).
Furthermore, the Examiner, cited paragraphs for example [0022]-[0023] to teach this limitation. As shown, the paragraphs [0022]-[0023], clearly discloses the second node is a verifier node which is not configured to execute the entire consensus protocol. For example, the authenticator manager 208 can select the engagement set of the authentication factor servers based on the types of the authentication mechanism used. For example, the authenticator manager 208 can ensure that at least two categories (e.g., the knowledge-based category, the possession-based category, or the inherence-based category) of the authentication mechanisms are used.). The authenticator manager 208 can execute least two categories of the authentication mechanisms, not entire authentication mechanisms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur with Yang to include a well-known blockchain technology feature such as validating a transaction message and cryptographically signing the approval messages and performing the transaction validation process on separate server/node to split the validation process to reduce server loads and to improve server performance and improve security for blockchain consensus protocol (e.g., propagate the cryptocurrency transaction).

Regarding claim 18: Saur and Yang, discloses as shown in the Office action.
Saur does not specifically disclose, however Yang discloses: The method according to claim 1, the method further comprising, the first node does not execute a verification process to verify the information contained in the transaction (See paragraphs [0012], [0060]-[0062], [0014], [0016] and [0028] and Fig. 6 and Fig. 2 and related text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Saur with Yang to include a well-known blockchain technology feature such as validating a transaction message and cryptographically signing the approval messages and performing the transaction validation process on separate server/node to split the validation process to reduce server loads and to improve server performance and improve security for blockchain consensus protocol (e.g., propagate the cryptocurrency transaction).

35 USC § 103 rejection on claims 5, 6, 8, 9, and 12
Appellant further argues (see pages 8-9 of the Brief):
B. Whether claims 5, 6, 8, 9, and 12 are unpatentable under 35 U.S.C. § 103 as being obvious over Saur, in view of Yang and in further view of Gleichauf.
Appellant respectfully submits that claims 5, 6, 8, 9, and 12 are patentable under 35 U.S.C. § 103 as being nonobvious over Saur, in view of Yang and in further view of Gleichauf.
As discussed above, it is respectfully submitted that Saur and Yang, alone or in combination, fail to disclose or suggest the collection of features recited in independent claims 1 and 10. It is further respectfully submitted that Gleichauf fails to correct the above- described deficiencies of the proposed combination of Saur and Yang with respect to independent claims 1 and 10 and that, therefore, its dependent claims 5, 6, 8, 9, and 12, are allowable over the cited prior art for at least the same reasons discussed above.
Additionally, Appellant respectfully submits that the Office has failed to set forth a prima facie case that any claim is obvious due to an insufficient explanation. For each of claims 5, 6, 8, 9, and 12, the Office action merely recites claim language and appends an unexplained string citation to a particular prior art reference. As explained above, it is respectfully submitted that such practice cannot satisfy the Supreme Court’s mandate in KSR that the Office provides a clear and explicit explanation of the facts and reasons for determining that a claim is obvious.
Accordingly, it is respectfully submitted that the rejection of claims 5, 6, 8, 9, and 12 under 35 U.S.C. § 103 based on Saur, in view of Yang and in further view of Gleichauf should be withdrawn.

In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

In this case, the Examiner respectfully disagrees. The Examiner notes, the Appellant failed to argue specific claim limitation. Therefore, the Examiner cannot reasonably determine which specific claim limitation the Appellant is arguing or referring to.
Furthermore, the Examiner notes, there is no requirement for explaining each string citation to a particular prior art reference. However, the Examiner clearly established a rational basis for concluding that the relevant features are disclosed in one or more of the cited references as shown in the Office action. For example,

Regarding claim 5: Saur and Yang, discloses as shown in the Office action.
Saur further discloses: The method according to claim 1, further comprising providing, by the first node, a verification […] to the second node, […] (See paragraph(s) [0004] and [0036]-[0037]).

Saur doesn’t expressly disclose: a verification reward to the second node, wherein the verification reward comprises at least one of a digital asset, money, a transaction fee credit, or a transaction fee waiver.

However, Gleichauf, an analogous art of blockchain, discloses: a verification reward to the second node, wherein the verification reward comprises at least one of a digital asset, money, a transaction fee credit, or a transaction fee waiver (Gleichauf [0003], “transactions within a block may, for example, be validated by a particular network node, known as a mining node or “miner,” such as by finding a correct solution to a mathematical problem or puzzle via repeated cryptographic hashing operations. Having solved a puzzle, a miner may, for example, receive a reward and/or appropriate fee and may record its validated block of on-line transactions in a blockchain.” [0044], “Having “won the lottery” (e.g., solved a blockchain puzzle, etc.) and once a consensus, network-wide or otherwise, with respect to adding a verified block to blockchain 312 has been reached, such as using one or more appropriate techniques (e.g., nodes agreeing that structure of block 306 is syntactically valid, coinbase generation transaction is correct, etc.), which may depend on a blockchain, process, MSP, mining node, etc., a reward and/or fee may be conferred upon a winning miner. In at least one implementation, a reward and/or fee may, for example, be divided between a winning miner and an MSP, such as in any suitable manner and/or proportion. For example, as referenced at 316, here, a reward and/or fee, such as structured as a transaction expressing a transfer of value, as one possible example, may be added to a candidate block (e.g., block M) of reward and/or fee-related transactions 318.”), (See paragraph(s) [0003], [0044], [0015], [0024], [0038] and [0042] and Fig. 3 and related text).
Furthermore, the Examiner, cited paragraphs for example [0003] and [0044] to teach this limitation. As shown, the paragraphs [0003] and [0044], clearly discloses verification reward comprises at least one of a digital asset, money or a transaction fee credit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to include a well-known blockchain technology feature such as rewarding miners or validator for solving a puzzle and or perform proof of work or proof of stake.

Regarding claim 6: Saur, Yang and Gleichauf, discloses as shown in the Office action.
Saur further discloses: The method according to claim 1, wherein the digital signature received by the first node was generated by a method comprising: 
determining whether the transaction is valid by performing at least one of: 
verifying a transaction signature of a transaction sender that transmitted the transaction on the blockchain network (See paragraphs [0034] and [0036] and Fig. 2 and related text), or
tracing an amount of the transaction back in the blockchain so as to confirm that the transaction sender has sufficient resources to fulfill the transaction (See paragraphs [0036] and Fig. 2 and related text),
verifying at least one prior verification that was previously integrated into the blockchain is valid (See paragraphs [0036], [0003] and Fig. 2 and related text); and
generating the digital signature based on the verification having been determined to be valid (See paragraphs [0029] and [0037]).
Saur doesn’t expressly disclose:
verifying that an asset associated with the transaction has not been previously double-spent.

However, Gleichauf discloses:
verifying that an asset associated with the transaction has not been previously double-spent (Gleichauf [0043], “the first miner (e.g., illustrated as miner A) to succeed in finding a valid proof of work “wins the lottery” and may publish prior candidate block 306—now solved block—to a cached copy of a main blockchain 312 and/or some other blockchain that miner A is currently using, if applicable. Since, at times, there may be fewer copies of a main blockchain than there may be miners, for example, there may be simultaneous attempts to add a solved block (e.g., block 306, etc.) to a cached copy of main blockchain 312 by multiple miners, thus, creating a so-called blockchain “fork.” In this context, “fork” refers to different copies of a blockchain, such as created via two (or more) competing blocks validated at the same time or within a short period of time from each other. Here, a blockchain fork may be resolved first within each cached copy, for example, and then across multiple cached copies, if applicable, such as using any appropriate technique for a consensus, network-wide or otherwise, between multiple copies maintained by miners in a typical blockchain.”), (See paragraph(s) [0043] and [0041]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to include a well-known blockchain technology feature such as validating account balance to approve and authenticate a transaction to reduce fraud.

Regarding claim 8: Saur, Yang and Gleichauf, discloses as shown in the Office action.
Saur further discloses: The method according to claim 1, further comprising:
adding, by the first node, the new block to the block chain (See paragraph(s) [0044] and Fig. 4 and related text); and
Saur doesn’t explicitly disclose:
receiving, by the first node, a new block reward for adding the new block to the block chain,
providing, by the first node, a verification reward to the second node, wherein the verification reward comprises a share of the new block reward.

However, Gleichauf discloses:
receiving, by the first node, a new block reward for adding the new block to the block chain (See paragraph(s) [0024] and [0060])
providing, by the first node, a verification reward to the second node, wherein the verification reward comprises a share of the new block reward (See paragraph(s) [0024] and [0060]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to include a well-known blockchain technology feature such as rewarding miners for proof of work to encourage miner for mining.

Regarding claims 9 and 12: Saur, Yang and Gleichauf, discloses as shown in the Office action.
Saur doesn’t expressly disclose: The method according to claim 1, wherein the blockchain comprises a fork into a plurality of branches, the method further comprising:
selecting, by the first node, a branch of the plurality of branches having the most verifications as a valid branch of the blockchain.
However, Gleichauf discloses: The method according to claim 7, wherein the blockchain comprises a fork into a plurality of branches, the method further comprising (See paragraph(s) [0043]).
selecting, by the first node, a branch of the plurality of branches having the most verifications as a valid branch of the blockchain (See paragraph(s) [0043]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Saur and Yang with Gleichauf to include a well-known blockchain technology feature such as rewarding miners for proof of work to encourage miner for mining.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JAHED ALI/Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685     

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
                                                                                                                                                                                                   { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.